DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a second non-final in response to the application filed on 06/02/2022.
Status of Claims
Claims 1 and 3-9 filed on 06/02/2022 are currently pending and have been examined in this application.
Status of Claims
Claims 1, 3-6, and 8-9 are currently amended. 
Claim 2 is canceled. 
Claim 7 is original. 
Claims 1 and 3-9 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 6-7 “Applicant respectfully disagrees. While in some embodiments, some human activity may be involved in transferring selected commodities for delivery to customers, independent claims 1 and 9 recite the use of a carrier vehicle with "a plurality of containers corresponding individually to a plurality of customers, respectively," for carrying the commodities to be picked. Consequently, by reciting such elements, independent claims 1 and 9 do not claim an abstract idea, particular the abstract idea of organizing human activities, especially since human activities are not recited in the claims. Instead, independent claims 1 and 9 are directed to the efficient physical movement of physical commodities within a warehouse setting. 
Moreover, independent claims 1 and 9 recite elements that at least integrate the claims into the practical application of efficient commodity warehouse operations. For example, by claiming "a picking work assistance device which assists multi-picking work of sequentially picking commodities that are each stored in a storage area, using a carrier vehicle on which a plurality of customers, respectively, are placed," as recited in independent claim 1, the sequential picking of commodities for multiple customers may be accomplished over a single, optimized route through the warehouse, thus rendering an efficient use of the carrier vehicle. As indicated in the specification, various embodiments result in the generation of information "on a route that is most efficient for the AGV [autonomous guided vehicle] 24 to travel." See paragraph [0074] of the originally filed application”
The examiner respectfully disagrees.
The additional elements identified by the Examiner in the claims are used to apply the abstract idea and do not integrate the claims into a practical application nor can they be considered significantly more than the abstract idea. The argued limitation “the sequential picking of commodities for multiple customers may be accomplished over a single, optimized route through the warehouse, thus rendering an efficient use of the carrier vehicle” is simply automating a manual process and considered to be a business solution to a problem. 
As a conclusion, Applicant’s arguments are not persuasive and the Examiner maintains the rejection of the pending claims under 35 USC § 101.
Response to Arguments - 35 USC § 102/3
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 7-8 
The examiner respectfully disagrees.
Applicant rolled up claim 2 into the independent claims. Following an updated search by the Examiner, the Examiner introduced a new reference  Hamakawa (in the same field of endeavor) which teaches and a container indicator that indicates which of the plurality of containers a picked commodity is to be put in, wherein the carrier vehicle comprises a guide image display portion which guides picking work; and the container indicator displays, by the guide image display portion, a container guide image which includes images of the plurality of containers in a layout of being placed on the carrier vehicle as a guide to the container in which the picked commodity should be put from among the plurality of containers [Hamakawa, claims, Hamakawa teaches “A plurality of scales each capable of measuring the weight by placing one or more arbitrary types of containers; Input means, storage means, display means, confirmation means, and a terminal device having a control unit, the control means, whether to set what kind of container how many which position in which the weighing platform to note each sentence instructs container information, and then stored in said storage means via the input means the product information from the outside including the picking position and type and number and weight of the product to be introduced into each container, the container on the display unit When the operator confirms from the display means that each container has been set based on this information, the product information is displayed on the display means, and the operator selects the product based on the product information. when informed by the confirmation means that the picking, picking carts whether to put the item into which the container is characterized in that to be displayed</u> on said display</u> means” wherein “to note each sentence instructs container information” is equivalent to container indicator and wherein “the product information is displayed on the display means, and the operator selects the product based on the product information. when informed by the confirmation means that the picking, picking carts whether to put the item into which the container” is equivalent to a guidance image to the container in which the picked commodity should be put. See also figure 10 which teaches a carrier device with containers] which renders Applicant’s arguments in this regard moot.
As a conclusion, Applicant’s arguments are not persuasive and the Examiner maintains the rejection of the pending claims under 35 USC § 103.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1 and 3-9 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1 and 3-9 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of picking commodities from a storage facility and place them in appropriate containers. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “assists multi-picking work of sequentially picking commodities that are each stored in a storage area, a plurality of containers corresponding individually to a plurality of customers, respectively, are placed, registers a commodity to be picked, which is a picking work target; and indicates which of the plurality of containers a picked commodity is to be put in, a guide to the container in which the picked commodity should be put from among the plurality of containers”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for picking commodities from a storage facility and place them in appropriate containers. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 9 recites substantially similar limitations to those presented with respect to claim 1. As a result, claim 9 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 3-8 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for picking commodities from a storage facility and place them in containers. As a result, claims 3-8 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A picking work assistance device”, “using a carrier vehicle”, “the picking work assistance device comprising: a picking work target registrator”, “a container indicator”, “a guide image display portion which guides picking work”, “displays, by the guide image display portion”, and “a container guide image which includes images of the plurality of containers in a layout of being placed on the carrier vehicle”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 9 recites substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A non-transitory computer-readable recording medium having stored thereon a picking work assistance program”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 9 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 3-8 include additional elements beyond those recited by independent claims 1, and 9. The additional elements in the dependent claims include, “a commodity guide image” as in claim 3, “a storage area guide image” as in claim 4, “a route information generator” as in claim 5, and “an informing portion at places corresponding to positions where the plurality of containers are placed” as in claim 8. when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 3-8 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A picking work assistance device”, “using a carrier vehicle”, “the picking work assistance device comprising: a picking work target registrator”, “a container indicator”, “a guide image display portion which guides picking work”, “displays, by the guide image display portion”, and “a container guide image which includes images of the plurality of containers in a layout of being placed on the carrier vehicle”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 9 recites substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A non-transitory computer-readable recording medium having stored thereon a picking work assistance program”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 9 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 3-8 include additional elements beyond those recited by independent claims 1, and 9. The additional elements in the dependent claims include, “a commodity guide image” as in claim 3, “a storage area guide image” as in claim 4, “a route information generator” as in claim 5, “an informing portion at places corresponding to positions where the plurality of containers are placed” as in claim 8. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 3-8 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1 and 3-9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Gondo Takuya (JP2006306505 (A)) in view of Yuji Hamakawa (JP 5692684 B1).

Regarding claim 1. Takuya teaches A picking work assistance device which assists multi-picking work of sequentially picking commodities that are each stored in a storage area, [Takuya, Abstract, Takuya teaches “In the picking facility, a liquid crystal monitor for displaying data of the picking work is provided on a traveling vehicle for the picking work” wherein the traveling vehicle is equivalent to the picking work assistance device in a facility (storage area). Further, para. 0003 teaches “The picking work is carried out by sequentially collecting the products, attaching the label automatically printed by the label printer to the collected products, and putting them into the collection container” wherein sequential picking of items] using a carrier vehicle on which a plurality of containers corresponding individually to a plurality of customers, respectively, are placed, [Takuya, para. 0006, Takuya teaches “the present invention provides a picking equipment that clarifies the picking unit when the picking work is executed using a mobile vehicle” wherein a carrier vehicle. 0024 teaches “As shown in FIGS. 2 and 3, the mobile vehicle 11 is composed of a push carriage 22 supported by a plurality of wheels 21, and the carriage 22 has a two-stage configuration, which is in the upper stage and the lower stage, respectively. A mounting portion 25 on which two collection containers 24 can be mounted is provided.” Wherein containers are placed on the carrier vehicle. Para. 0015 teaches “It is a facility for collecting goods for each sorting destination by storing it in a collection container,” wherein multiple destination is equivalent to multiple customers] the picking work assistance device comprising: a picking work target registrator that registers a commodity to be picked, which is a picking work target; [Takuya, para. 0067, Takuya teaches “In this embodiment, the image of each product 6 is registered as master data in the mobile vehicle picking controller 42” wherein the carrier registers a commodity to be picked] 
Takuya does not specifically teach, however, Hamakawa teaches and a container indicator that indicates which of the plurality of containers a picked commodity is to be put in, wherein the carrier vehicle comprises a guide image display portion which guides picking work; and the container indicator displays, by the guide image display portion, a container guide image which includes images of the plurality of containers in a layout of being placed on the carrier vehicle as a guide to the container in which the picked commodity should be put from among the plurality of containers [Hamakawa, claims, Hamakawa teaches “A plurality of scales each capable of measuring the weight by placing one or more arbitrary types of containers; Input means, storage means, display means, confirmation means, and a terminal device having a control unit, the control means, whether to set what kind of container how many which position in which the weighing platform to note each sentence instructs container information, and then stored in said storage means via the input means the product information from the outside including the picking position and type and number and weight of the product to be introduced into each container, the container on the display unit When the operator confirms from the display means that each container has been set based on this information, the product information is displayed on the display means, and the operator selects the product based on the product information. when informed by the confirmation means that the picking, picking carts whether to put the item into which the container is characterized in that to be displayed</u> on said display</u> means” wherein “to note each sentence instructs container information” is equivalent to container indicator and wherein “the product information is displayed on the display means, and the operator selects the product based on the product information. when informed by the confirmation means that the picking, picking carts whether to put the item into which the container” is equivalent to a guidance image to the container in which the picked commodity should be put. See also figure 10 which teaches a carrier device with containers]
Takuya teaches a picking facility in which an operator collects articles by taking out articles from the compartment storage space of the picking shelves and Hamakawa teaches a picking cart for storing a product stored in a warehouse or the like when the product is picked up. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Takuya to incorporate the teaching of Hamakawa by displaying storage information when close to the commodity location.  The motivation to combine Takuya with Hamakawa has the advantage to determine whether or not it corresponds to the container designated in S5 [Hamakawa, Example 1].
Regarding claim 3. Takuya in view of Hamakawa teaches all of the limitations of claim 1 (as above). Further, Takuya teaches wherein the guide image display portion displays, when the carrier vehicle arrives at the storage area of the commodity registered by the picking work target registrator, a commodity guide image showing information on the commodity to be picked [Takuya, para. 0003, Takuya teaches “In such a configuration, the worker can take out the product from the product storage section according to the collection work data of "How many products with the product code and what number should be taken out from which section" displayed on the collection work instruction terminal.” wherein displaying guidance to picking work. Further, para. 0007 teaches “An image display means is provided, and the image display means is instructed to take out information of the article by displaying a photographic image or an image image of the take-out unit of the article” wherein displaying image of a commodity].  
Regarding claim 5. Takuya in view of Hamakawa teaches all of the limitations of claim 1 (as above). Further, Takuya teaches further comprising a route information generator which generates information on a traveling route for the carrier vehicle to perform the picking work of the commodity registered by the picking work target registrator, based on map data and theinformation on the storage area of the registered commodity [Takuya, para. 0021-0022, Takuya teaches “Each work zone Z is formed by arranging a plurality of rows of picking shelves 13 facing the traveling path 12 of the moving vehicle 11. A unique area number is assigned to the work area E, a unique zone number is assigned to the work zone Z, and a unique passage number is assigned to the traveling route 12. [0022] Further, as shown in FIG. 3, the picking shelf 13 is composed of a flow shelf inclined toward the traveling path 12, and each picking shelf 13 is provided with a plurality of compartment storage spaces 15 for storing the product 6. A label 16 on which a unique shelf number and a bar code indicating data (product name, type, etc.) of the stored product 6 are printed is attached to each compartment storage space 15.” wherein a traveling route 12 to perform the picking and it is based on arranging a plurality of rows of picking shelves 13 facing the traveling path 12 of the moving vehicle 11 which is equivalent to “based on map data”].   
Regarding claim 6. Takuya in view of Hamakawa teaches all of the limitations of claim 1 (as above). Further, Takuya teaches wherein the route information generator generates the route information, based on information on the storage areas corresponding to commodities, which are picking work targets, of the plurality of customers for whom multi- picking is intended [Takuya, para. 0021-0022, Takuya teaches “Each work zone Z is formed by arranging a plurality of rows of picking shelves 13 facing the traveling path 12 of the moving vehicle 11. A unique area number is assigned to the work area E, a unique zone number is assigned to the work zone Z, and a unique passage number is assigned to the traveling route 12. [0022] Further, as shown in FIG. 3, the picking shelf 13 is composed of a flow shelf inclined toward the traveling path 12, and each picking shelf 13 is provided with a plurality of compartment storage spaces 15 for storing the product 6. A label 16 on which a unique shelf number and a bar code indicating data (product name, type, etc.) of the stored product 6 are printed is attached to each compartment storage space 15.” wherein a traveling route 12 to perform the picking and it is based on arranging a plurality of rows of picking shelves 13 facing the traveling path 12 of the moving vehicle 11 which is equivalent to “based on information on the storage areas corresponding to the commodities”].  
Regarding claim 7. Takuya in view of Hamakawa teaches all of the limitations of claim 1 (as above). Further, Takuya teaches wherein: the route information generator sorts the commodities, which are the picking work targets, of the plurality of customers by the storage areas; and the route information generator generates the route information such that the commodities, which are the picking work targets, sorted by the storage areas are sequentially picked [Takuya, para. 0033, Takuya teaches “Further, when the data consisting of "store data + area E data" for each work area is input from the control computer 41, the mobile vehicle picking controller 42 picks each product of the area E data from the arrangement data. The location of the compartment storage space 15 of the picking shelf 13 is obtained, the picking data consisting of this location, the data of the product 5 to be picked, and the quantity is formed, "work area E + store data + picking data" is formed, and the batch numbers are sequentially assigned. Attach and memorize” wherein sequential picking of items is equivalent to a route generation for the commodities to be picked].  
Regarding claim 8. Takuya in view of Hamakawa teaches all of the limitations of claim 1 (as above). Further, Takuya teaches wherein: the carrier vehicle comprises an informing portion at places corresponding to positions where the plurality of containers are placed, the informing portion informing which of the plurality of containers the picked commodity is to be put in; and the container indicator indicates, by means of the informing portion, the container in which the picked commodity should be put from among the plurality of containers [Takuya, para. 0026 teaches “The label printer 31 issues a container label for identifying the collection container 24 and a detailed label of the product 6 collected in the collection container 24.” Wherein matching a commodity with a container using a label (indicator). Further, Takuya, para. 0027 teaches “Each work area E brings in a collection container 24 for which picking work has been completed, and does the collection container 24 match the contents of the attached detailed label with the product 6?” wherein matching product with container].  
Regarding claim 9. Takuya teaches A non-transitory computer-readable recording medium having stored thereon a picking work assistance program which is executed by a computer of a picking work assistance device, [Takuya, para. 0033 teaches “Further, when the data consisting of "store data + area E data" for each work area is input from the control computer 41, the mobile vehicle picking controller 42 picks each product of the area E data from the arrangement data. The location of the compartment storage space 15 of the picking shelf 13 is obtained, the picking data consisting of this location, the data of the product 5 to be picked, and the quantity is formed, "work area E + store data + picking data" is formed, and the batch numbers are sequentially assigned. Attach and memorize. <Controller of Picking Terminal for Mobile Vehicle> As described above, the picking terminal 29 for the mobile vehicle 11 is used to perform the arrival inspection work and the picking work.” Wherein the control computer 41 is equivalent to a computer-readable recording medium having stored thereon a picking work assistance program] which assists multi-picking work of sequentially picking commodities that are each stored in a storage area, [Takuya, Abstract, Takuya teaches “In the picking facility, a liquid crystal monitor for displaying data of the picking work is provided on a traveling vehicle for the picking work” wherein the traveling vehicle is equivalent to the picking work assistance device in a facility (storage area). Further, para. 0003 teaches “The picking work is carried out by sequentially collecting the products, attaching the label automatically printed by the label printer to the collected products, and putting them into the collection container” wherein sequential picking of items] comprising a carrier vehicle on which a plurality of containers corresponding individually to a plurality of customers, respectively, are placed, [Takuya, para. 0006, Takuya teaches “the present invention provides a picking equipment that clarifies the picking unit when the picking work is executed using a mobile vehicle” wherein a carrier vehicle. 0024 teaches “As shown in FIGS. 2 and 3, the mobile vehicle 11 is composed of a push carriage 22 supported by a plurality of wheels 21, and the carriage 22 has a two-stage configuration, which is in the upper stage and the lower stage, respectively. A mounting portion 25 on which two collection containers 24 can be mounted is provided.” Wherein containers are placed on the carrier vehicle. Para. 0015 teaches “It is a facility for collecting goods for each sorting destination by storing it in a collection container,” wherein multiple destination is equivalent to multiple customers] the picking work assistance program causing the computer to function as: a picking work target registrator that registers a commodity to be picked, which is a picking work target; [Takuya, para. 0067, Takuya teaches “In this embodiment, the image of each product 6 is registered as master data in the mobile vehicle picking controller 42” wherein the carrier registers a commodity to be picked]
Takuya does not specifically teach, however, Hamakawa teaches wherein the carrier vehicle comprises a guide image display portion which guides picking work; and a container indicator that indicates which of the plurality of containers a picked commodity is to be put in, wherein the container indicator displays, by the guide image display portion, a container guide image    which includes images of the plurality of containers in a layout of being placed on the carrier vehicle as a guide to the container in which the picked commodity should be put from among the plurality of containers [Hamakawa, claims, Hamakawa teaches “A plurality of scales each capable of measuring the weight by placing one or more arbitrary types of containers; Input means, storage means, display means, confirmation means, and a terminal device having a control unit, the control means, whether to set what kind of container how many which position in which the weighing platform to note each sentence instructs container information, and then stored in said storage means via the input means the product information from the outside including the picking position and type and number and weight of the product to be introduced into each container, the container on the display unit When the operator confirms from the display means that each container has been set based on this information, the product information is displayed on the display means, and the operator selects the product based on the product information. when informed by the confirmation means that the picking, picking carts whether to put the item into which the container is characterized in that to be displayed</u> on said display</u> means” wherein “to note each sentence instructs container information” is equivalent to container indicator and wherein “the product information is displayed on the display means, and the operator selects the product based on the product information. when informed by the confirmation means that the picking, picking carts whether to put the item into which the container” is equivalent to a guidance image to the container in which the picked commodity should be put. See also figure 10 which teaches a carrier device with containers]. 
Takuya teaches a picking facility in which an operator collects articles by taking out articles from the compartment storage space of the picking shelves and Hamakawa teaches a picking cart for storing a product stored in a warehouse or the like when the product is picked up. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Takuya to incorporate the teaching of Hamakawa by displaying storage information when close to the commodity location.  The motivation to combine Takuya with Hamakawa has the advantage to determine whether or not it corresponds to the container designated in S5 [Hamakawa, Example 1].
Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Takuya  in view of Hamakawa and in further view of Brazeau (US 20180082244 A1).
Regarding claim 4. Takuya in view of Hamakawa teaches all of the limitations of claim 1 (as above). Takuya in view of Hamakawa does not specifically teach, however, Brazeau teaches  wherein the guide image display portion displays, when the carrier vehicle is close to the storage area of the commodity to be picked, a storage area guide image showing information on the storage area [Brazeau, para. 0013, Brazeau teaches “In systems implementing the disclosed dynamic inventory information display positioning, an operator can obtain the information needed for guiding interaction with a storage structure simply by glancing at an adjacent portion of the display regardless of whether the operator is crouching, standing, or has climbed on a stool or ladder” wherein displaying storage information when close to the commodity location]. 
Takuya teaches a picking facility in which an operator collects articles by taking out articles from the compartment storage space of the picking shelves and Brazeau teaches adoptive process for guiding human-performed inventory tasks. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Takuya in view of Hamakawa to incorporate the teaching of Brazeau by displaying storage information when close to the commodity location.  The motivation to combine Takuya in view of Hamakawa with Brazeau has the advantage to facilitate the interactions between the operators and the automated inventory systems, for example providing information to the operators regarding identified inventory items [Brazeau, background].
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623